DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 112	3
A. Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
IV. Claim Rejections - 35 USC § 103	4
A. Claims 7-14 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0228586 (“Usami”) in view of US 6,908,847 (“Saito”).	5
B. Claims 10, 11, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Usami in view of Saito, as applied to claim 7, above, and further in view of US 6,436,808 (Ngo-808).	18
VI. Pertinent Prior Art	19
Conclusion	20


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election without traverse of invention group I, species A in the reply filed on 12/27/2021 is acknowledged.  Applicant’s amendment to the claims results in all claim falling within invention group I and species A or are otherwise generic to the species.  As such, claims 7-14 and 23-32 are examined herein, and Applicant has canceled claims 1-6 and 15-20.

III. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 24 reads,
24. (New) The method of claim 23, wherein selectively forming the nitrogen concentration profile comprises: 
[1] forming a silicon nitride with a peak concentration located between about 8 nm and about 12 nm below the top surface of the dielectric layer; 

[3] forming the silicon nitride with a 30% concentration located between about 5 nm and about 25 nm below the top surface of the dielectric layer.
Claim 24 is indefinite for the following reasons.  
First, it is unclear whether as to what element or compound is at each of a “peak concentration”, a “50% concentration”, and “a 25% concentration”, which could be nitrogen as suggested by the preamble to the claim or to silicon nitride as in the body of the claim.  
Second, if the claimed concentrations refer to silicon nitride, it is unclear as to what the percentages are relative to, which could be to relative to whatever the material of the dielectric layer is.  And if the claimed concentration is to nitrogen, the percentages may refer to the nitrogen concentration in either the rest of the silicon nitride or to in the overall material of the dielectric layer.
Third, it is unclear if the “%” refers to a weight, atomic, molar, or volume percent or to some other percent.
Fourth, it is unclear how the profile can be required to have, simultaneously, each of a peak concentration, a 50% concentration, and a 30% concentration all in the same depth range of 8 to 12 nm.  And it is, similarly, unclear how the profile can be required to have, simultaneously, each of a 50% concentration and a 30% concentration at the same depth range of 7 nm to 20 nm.
For the purposes of patentability, the claim will be interpreted as best understood.

IV. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 7-14 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0228586 (“Usami”) in view of US 6,908,847 (“Saito”).
Claim 7 reads,
7. (Original) A method, comprising: 
[1] forming a metallization layer on a substrate, wherein the metallization layer comprises conductive structures embedded in a low-k dielectric; 
[2] exposing the metallization layer to a nitrogen-based plasma to form a nitrogen-rich protective layer within the low-k dielectric; 
[3] forming a capping layer on the conductive structures; and 
[4] forming an etch stop layer on the capping layer and the low-k dielectric.  

With regard to claim 7, Usami discloses, generally in Figs. 1-7,
7. (Original) A method, comprising: 
[1] forming a metallization layer M1W/INS2 on a substrate SUB [¶ 46; Figs. 1-4], wherein the metallization layer comprises conductive structures M1W [e.g. copper; ¶¶ 12, 41] embedded in a low-k dielectric INS2 [e.g. SiCOH] [¶¶ 41, 46]; 
[2] exposing the metallization layer M1W/INS2 to a nitrogen-based plasma to form a nitrogen-rich protective layer DM1/ER1 within the low-k dielectric INS2 [¶ 49; Fig. 5]; 

[4] forming an etch stop layer BR1 on the … the low-k dielectric [¶ 50; Fig. 6, 8].  
With regard to feature [4] of claim 7, Fig. 8 shows that barrier layer BR1 is an etch stop.  In this regard, Usami states, “The etching is stopped on the first insulating barrier film BR1.” (Usami: ¶ 52, penultimate sentence).
This is all of the features of claim 7 disclosed in Usami.

With regard to feature [3] of claim 7, Usami does not disclose, 
[3] forming a capping layer on the conductive structures; and 
Saito, like Usami, teaches a damascene process of forming a multilayered, copper metallization (including M1c Figs. 3-5) embedded in a low-k dielectric of SiOCH (including 22b, Figs. 2-5) (Saito: col. 9, lines 46-55, col. 11, lines 12-16; Figs. 1-19).  Also, like Usami, Saito teaches a dielectric layer 22c, coplanar with the upper surface of the metallization layer to maintain the mechanical strength of the low k dielectric layer 22b during processing (Saito: col. 10, lines 14-22), albeit formed by deposition rather than by nitrogen plasma treatment as in Usami.  Still further like Usami, Saito teaches forming an etch stop layer 24a over the entire surface of the underlying metal layer (Saito: Figs. 7, 10; paragraph bridging cols. 12-13 and col. 13, lines 41-52). 
In addition, Saito teaches selectively depositing a capping layer CM1 on the metallization layer of e.g. W (Saito: col. 11, line 25 to col. 12, lines 9; Fig. 6).  The capping layer CM1 protects the copper metal layer M1c from contamination during each of (1) deposition of the overlying insulating layers 24 (Fig. 7; col. 12, lines 10-46) and (2) the etching of the opening C2/HM2 to expose the metal layer M1c (Saito: Figs. 11-12; col. 13, line 37 to col. 14, line 13).
M1W of Usami before forming the etch stop layer BR1, in order to protect M1W during each of the (1) deposition of the overlying insulating layers INS3 (Usami: Fig. 8) and (2) the etching of the opening to expose the metal layer M1W for subsequent formation of an overlying metal layer M2W (Usami: Figs. 8-12), as taught by Saito.  
So modified the etch stop layer BR1 is also formed on the capping layer, as further taught in Saito (Fig. 7)—as further required by feature [4] of claim 7.
This is all of the features of claim 7.

With regard to claims 8 and 9, Usami further discloses,
8. (Original) The method of claim 7, wherein exposing the metallization layer M1W/INS2 to the nitrogen-based plasma comprises forming the nitrogen-rich protective layer between adjacent conductive structures M1W in the metallization layer [¶ 51; Fig. 7].  
9. (Original) The method of claim 7, wherein exposing the metallization layer M1W/INS2 to the nitrogen-based plasma comprises treating the low-k dielectric with a nitrogen plasma [¶ 49].  

Claims 10 and 11 read,
10. (Original) The method of claim 7, wherein exposing the metallization layer to the nitrogen-based plasma comprises treating the low-k dielectric with an ammonia plasma or a nitrogen plasma at a process pressure between about 1.5 Torr and about 4.5 Torr.  
11. (Original) The method of claim 7, wherein exposing the metallization layer to the nitrogen-based plasma comprises treating the low-k dielectric with a plasma process with a plasma power between about 350 Watts and 500 Watts and a process pressure between about 1.5 Torr and about 4.5 Torr.
With regard to the plasma treatment conditions, Usami states,
ammonia plasma treatment.  Surfaces of the first wiring M1W and the second interlayer insulating film INS2 are subjected to plasma treatment containing ammonia (NH3) gas. The ammonia plasma treatment is performed by using NH3 gas under the conditions of a pressure of 1.0 to 8.0 Torr, a high-frequency power of 50 W to 500 W, and a time of 3 Sec to 100 Sec. N2 gas may be added to the NH3 gas.  …
(Usami: ¶ 49; emphasis added)
Thus, the pressure and power ranges of the nitrogen-based plasma treatment used in Usami overlap or lie inside those claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
Here, the results found in the Instant Application (Figs. 4A-4B)—and claimed in claims 12 and 24 (infra)—are expected in light of the results found in Usami, even including the nitrogen concentration profile including a peak concentration (Fig. 7; ¶ 51).  In this regard, Usami states,
[0051] FIG. 7 is a graph showing a CN-intensity (nitrogen concentration) distribution by TOF-SIMS assuming an A-A portion shown in FIG. 6.  The graph shows a result of analysis from the first insulating barrier film BR1 to a predetermined depth of the second interlayer insulating film INS2 by TOF-SIMS method, and a nitrogen concentration is represented by using the CN-intensity.  The nitrogen concentration in a depth direction of the second interlayer insulating film INS2 has a concentration peak at a position deeper than the surface.  [Peak N concentration [Wingdings font/0xE0]] The concentration peak is positioned in a range of 5 nm to 20 nm from the surface of the second interlayer insulating film INS2.  A surface portion (0 to 4 nm) of the second interlayer insulating film INS2 is the first damage layer DM1, and a region having a higher nitrogen concentration than the nitrogen concentration of the surface portion is the first electric field relaxation layer ER1.  [N concentration profile [Wingdings font/0xE0]] A region where the nitrogen concentration gradually increases, a region where the nitrogen concentration is at its peak, and a region where the nitrogen concentration gradually decreases are present in the first electric field relaxation layer ER1 [as shown in Fig. 7].  The nitrogen concentration of the first electric field relaxation layer ER1 is higher than the nitrogen concentration of the first damage layer DM1.  … 
(Usami: ¶ 51; emphasis added)
Thus, there is a distribution of nitrogen in the depth direction with a peak nitrogen concentration between 5 and 20 nm and the decreasing concentrations on either side of the peak, while the Instant Application similarly explains that the peak nitrogen concentration in the slightly narrower range of from 8 to 12 nm from the surface of the low-k dielectric (Instant Application Figs. 4A-4B, ¶ 29, and Instant claim 24), which is expected given the slightly narrower power and pressure ranges used in the Instant Application (supra).  
Thus the selection of each of the pressure range of 1.5 Torr to 4.5 Torr and the power range of 350 W to 500 W are prima facie obvious because (1) because these ranges fall within the rather narrow ranges of 1 Torr to 8 Torr and 50 W to 500W of the prior art (Usami: ¶ 49) and (2) it is a matter of determining optimum process condition by routine experimentation with a limited number of species already established in the applied prior art (Usami).  See In re Jones, 162 USPQ 224 (CCPA 1955)(the selection of optimum ranges within prior art general conditions is obvious).  
In addition, the claimed pressure and power ranges are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges 

With regard to claims 12, Usami further discloses,
12. (Original) The method of claim 7, wherein exposing the metallization layer M1W/INS2 to the nitrogen-based plasma comprises forming the nitrogen-rich protective layer at a thickness between about 7 nm and about 15 nm.  
Referring again to paragraph [0051] of Usami (supra), there is at least some nitrogen in DM1 from 0-4 nm and a higher concentration in ER1 which has a peak N concentration at from 5-20 nm below the surface, therefore the nitrogen-rich protective layer DM1/ER1 necessarily covers at least 7 nm to 15 nm.  Bear in mind that the claim, as drafted does not limit the extent of the nitrogen-rich protective layer to 7 nm to 15 nm.
 
With regard to claim 13, Usami further discloses,
13. (Currently Amended) The method of claim 7, wherein exposing the metallization layer M1W/INS2 to the nitrogen-based plasma comprises forming the nitrogen-rich protective layer DM1/ER1 within the low-k dielectric INS2 and at a distance below a top surface of the low-k dielectric INS2.
In this regard, Fig. 7 of Usami shows that the nitrogen-rich layer is formed beneath the surface of the low-k dielectric INS2.  With regard to Fig. 7, Usami explains that “[t]he nitrogen concentration in a depth direction of the second interlayer insulating film INS2 has a concentration peak at a position deeper than the surface” and that “[a] surface portion (0 to 4 nm) of the second interlayer insulating film INS2 is the first damage layer DM1, and a region having a higher nitrogen concentration than the nitrogen concentration of the surface portion is the first electric field relaxation layer ER1”  (Usami: ¶ 51; emphasis added).


14. (Original) The method of claim 7, wherein exposing the metallization layer to the nitrogen-based plasma comprises forming a silicon nitride distribution in the low-k dielectric.  
Although Usami does not use the term “silicon nitride”, using “nitride” instead, it is held, absent evidence to the contrary, that Usami discloses that the nitrogen-based plasma treatment inherently results in a “silicon nitride distribution” in the low-k dielectric to every extent that the material is “silicon nitride” within the meaning in the Instant Application.  
In this regard, Usami uses the same low-k dielectric, i.e. SiCOH, as that used in the Instant Specification use the same low-k dielectric material, i.e. “carbon doped silicon oxide” (Instant Specification: ¶ 17).  The nitrogen-based plasma treatment is exceedingly similar to that in the Instant Application, Usami using ammonia or ammonia and nitrogen plasma at a power of 50 to 500 W and a pressure in the range of 1 to 8 Torr (Usami: ¶ 49) and the Instant Application using the same gases and the slightly narrower power and pressure ranges of 350 to 500 W and 1.5 to 4.5 Torr (e.g. claim 11 of the Instant Application as well as ¶ 24 of the Instant Specification).  
Moreover, Usami shows in Fig. 7 and states in paragraph [0051] that there is a distribution of nitrogen in the depth direction with a peak nitrogen concentration between 5 and 20 nm, while the Instant Application similarly states that the peak nitrogen concentration in the slightly narrower range of from 7 to 12 nm from the surface of the low-k dielectric, which is expected given the slightly narrower power and pressure ranges used in the Instant Application (supra).
Based on the foregoing evidence, the nitrogen-based plasma treatment inherently results in a “silicon nitride distribution” in the low-k dielectric INS2 of Usami to every extent that the 

With regard to claim 21, Usami further discloses,
21. (New) The method of claim 7, wherein exposing the metallization layer M1W/INS2 to the nitrogen-based plasma comprises converting a top portion of the low-k dielectric INS2 to form the nitrogen-rich protective layer [¶¶ 49, 51; Figs. 5 and 7].  

Claim 22 reads,
22. (New) The method of claim 7, further comprising: 
[1] forming an other low-k dielectric on the etch stop layer; and 
[2] forming an other metallization layer within the other low-k dielectric, 
[3] wherein the other metallization layer comprises other conductive structures in contact with the conductive structures through the etch stop layer and the capping layer.  
With regard to claim 22, Usami further discloses,
22. (New) The method of claim 7, further comprising: 
[1] forming an other low-k dielectric INS3 on the etch stop layer BR1 [¶ 52; Fig. 8]; and 
[2] forming an other metallization layer M2W/INS3 within the other low-k dielectric INS3 [¶¶ 55-56; Figs. 11-12], 
[3] wherein the other metallization layer M2W/INS3 comprises other conductive structures M2W in contact with the conductive structures M2W through the etch stop layer BR1 [Fig. 12] …
Usami does not indicate that the conductive structures M2W extend through the capping layer because Usami does not disclose the capping layer.  However, as explained above under claim 7 the inclusion of a capping layer is obvious in view of Saito.
M1c (Saito: Fig. 12; col. 14, lines 1-3) in order to allow direct contact with the subsequently deposited copper metallization PM2b/PM2c (Saito: Fig. 15; col. 15, lines 63-67). 
Thus, in addition to including the selectively-deposited capping layer of Saito for protection of the copper metallization M1W of Usami, it would have been, in addition, obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to etch an opening in said capping layer of in order to expose said copper metallization M1W in order to allow direct contact between the overlying M2W and underlying M1W copper layers, i.e. for M2W to extend through the capping layer, thereby reducing the resistance of the contact that would otherwise be present due to the capping layer material, as taught in Saito. 
This is all of the features of claim 22.

Claim 23 reads,
23. (New) A method, comprising: 
[1] forming conductive structures within a dielectric layer; 
[2] selectively forming a nitrogen concentration profile between adjacent conductive structures, within the dielectric layer, and at a distance below a top surface of the dielectric layer; 
[3] selectively forming a capping layer on the conductive structures; and 
[4] forming an etch stop layer on the capping layer and the dielectric layer.

With regard to claim 23, Usami discloses,
23. (New) A method, comprising: 
[1] forming conductive structures M1W within a dielectric layer INS2 [Figs. 2-4 (supra)]; 
DM1/ER1 between adjacent conductive structures M1W, within the dielectric layer INS2, and at a distance below a top surface of the dielectric layer [¶¶ 49, 51; Figs. 5, 7 (supra)]; 
[3] … [not taught] … 
[4] forming an etch stop layer BR1 on … the dielectric layer INS2 [Fig. 6 (supra)].
As above, Usami does not disclose the capping layer of features [3] and [4] of claim 23.  However, Saito is applied as above for showing that the inclusion of the selectively deposited capping layer on the copper layer M1W of Usami for the purposes of protection during processing, thereby resulting in the etch stop layer BR1 of Usami also covering the capping layer, is obvious.
This is all of the features of claim 23.

Claim 24 reads,
24. (New) The method of claim 23, wherein selectively forming the nitrogen concentration profile comprises: 
[1] forming a silicon nitride with a peak concentration located between about 8 nm and about 12 nm below the top surface of the dielectric layer; 
[2] forming the silicon nitride with a 50% concentration located between about 7 nm and about 20 nm below the top surface of the dielectric layer; and 
[3] forming the silicon nitride with a 30% concentration located between about 5 nm and about 25 nm below the top surface of the dielectric layer.  
The Instant Application admits that the features recited in claim 24, as shown in Figs. 4A-4B and discussed in paragraph [0029] of the Instant Specification, are the inherent result of the claimed nitrogen-based plasma process conditions, i.e. 1.5 Torr to 4.5 Torr and a power in the range of 350 W to 500W (id.) performed on the same low-k dielectric material.  Thus, one having ordinary skill in the art using pressures and powers falling with in the ranges disclosed in Usami (i.e. 1 to 8 Torr and 50 to 500 W) such as a pressure of e.g. 2 Torr or 3 Torr or 4 Torr and 
In addition, the nitrogen concentration profile claimed in claim 24 are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  In other words, it is incumbent upon Applicant to show that the nitrogen concentration profile produced some unexpected structural distinction over the nitrogen concentration profile disclosed in Usami.  “[U]nexpected results [relied upon to rebut a prima facie case of obviousness].., must be shown to be unexpected compared with the closest prior art.”  In re Baxter Travenol Labs, 952 F.2d 388, 392 (Fed. Cir. 1991)(citation omitted).  Such evidence must be commensurate in scope with the degree of patent protection desired.  In re Grasselli, 713 F.2d 731,743 (Fed. Cir. 1983).  In addition, the difference in results relied upon to establish nonobviousness must be shown to be truly unexpected by one of ordinary skill in the art.  Pfizer Inc. v. Apotex Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, it is not enough to merely show that there is a difference-- even a significant difference.  Rather, the difference in results must be shown to be unexpected by one of ordinary skill in the art.  In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).

With regard to claims 25, 26, and 28, Usami further discloses,
25. (New) The method of claim 23, wherein selectively forming the nitrogen concentration profile DM1/ER1 comprises exposing the dielectric layer INS2 to a nitrogen-based plasma [¶ 49, 51; Figs. 5, 7].
DM1/ER1 comprises treating the dielectric layer INS2 with a nitrogen plasma to form a nitrogen-rich protective layer DM1/ER1 [¶¶ 49, 51; Figs. 5, 7].  
28. (New) The method of claim 23, wherein selectively forming the nitrogen concentration profile DM1/ER1 comprises converting a top portion of the dielectric layer INS2 to a nitrogen-rich protective layer DM1/ER1 [¶¶ 49, 51; Figs. 5, 7].  

Claim 27 reads,
27. (New) The method of claim 23, wherein selectively forming the nitrogen concentration profile comprises treating the dielectric layer with a plasma process with a plasma power between about 350 Watts and 500 Watts and a process pressure between about 1.5 Torr and about 4.5 Torr.  
See discussion under claims 10 and 11, which applied equally here. 

Claim 29 reads,
29. (New) A method, comprising: 
[1] forming first conductive structures within a first dielectric layer; 
[2] forming a nitrogen-rich protective layer between adjacent first conductive structures and within the first dielectric layer; 
[3] forming a capping layer on the first conductive structures; 
[4] forming an etch stop layer on the capping layer and the first dielectric layer; and 
[5] Atty. Dkt. No. 4630.3110001

forming second conductive structures within a second dielectric layer formed on the etch stop layer, 
[6] wherein the second conductive structures are in contact with the first conductive structures through the etch stop layer and the capping layer.  

With regard to claim 29, Usami discloses,
29. (New) A method, comprising: 
M1W within a first dielectric layer INS2 [Fig. 2-4 (supra)]; 
[2] forming a nitrogen-rich protective layer DM1/ER1 between adjacent first conductive structures M1W and within the first dielectric layer INS2 [¶¶ 49, 51; Figs. 5, 7 (supra)]; 
[3] … [not taught] …
[4] forming an etch stop layer BR1 on … the first dielectric layer INS2 [Fig. 6 (supra)]; and 
[5] Atty. Dkt. No. 4630.3110001

forming second conductive structures M2W within a second dielectric layer INS3 formed on the etch stop layer BR1 [Figs. 8-12 (see claim 22, supra)], 
[6] wherein the second conductive structures M2W are in contact with the first conductive structures M1W through the etch stop layer BR1 [Figs. 8-12 (see claim 22, supra)] …  
As above, Usami does not disclose the capping layer of features [3] and [4] of claim 29 or, accordingly, that the second conductive structures M2W extend through the capping layer as required by feature [6] of claim 29.  However, Saito is applied as above for showing each the following features is obvious: (1) selectively depositing capping layer on the copper layer M1W of Usami for the purposes of protection during processing, thereby resulting in the etch stop layer BR1 also covering the capping layer, and (2) forming an opening in the capping layer to allow direct contact between the metal layers M1W and M2W (claim 22 above).
This is all of the features of claim 29.

With regard to claims 30-32, Usami further discloses,
30. (New) The method of claim 29, wherein forming the nitrogen-rich protective layer comprises forming a nitrogen concentration profile at a distance below a top surface of the first dielectric layer [¶¶ 49, 51; Figs. 5, 7].  
31. (New) The method of claim 29, wherein forming the nitrogen-rich protective layer comprises exposing the first dielectric layer to a nitrogen-based plasma [¶¶ 49, 51; Figs. 5, 7]. 


B. Claims 10, 11, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Usami in view of Saito, as applied to claim 7, above, and further in view of US 6,436,808 (Ngo-808).
Claims 10, 11, and 27 read,
10. (Original) The method of claim 7, wherein exposing the metallization layer to the nitrogen-based plasma comprises treating the low-k dielectric with an ammonia plasma or a nitrogen plasma at a process pressure between about 1.5 Torr and about 4.5 Torr.  
11. (Original) The method of claim 7, wherein exposing the metallization layer to the nitrogen-based plasma comprises treating the low-k dielectric with a plasma process with a plasma power between about 350 Watts and 500 Watts and a process pressure between about 1.5 Torr and about 4.5 Torr.
27. (New) The method of claim 23, wherein selectively forming the nitrogen concentration profile comprises treating the dielectric layer with a plasma process with a plasma power between about 350 Watts and 500 Watts and a process pressure between about 1.5 Torr and about 4.5 Torr.  
The prior art of Usami in view of Saito, as explained above, teaches each of the features of claims 10, 11, and 27.  
While the pressure and power ranges used for the nitrogen-based plasma treatments are slightly larger than those claimed, narrower ranges for achieving the same objective are old and well known.  For example, Ngo-808, like Usami, teaches a method of forming a copper metallization 70 embedded in a low-k dielectric, SiOCH layer 52 (Ngo-808: paragraph bridging cols. 3-4; Fig. 3), wherein the SiCOH dielectric layer 52 is treated with an ammonia/nitrogen plasma 72 (Ngo-808: col. 5, lines 58-63; col. 4, lines 5-20 and 50-61) in order to form a nitrogen rich layer within said dielectric layer 52 (Ngo-808: col. 6, lines 13-22).  
In addition, Ngo states that the plasma conditions are as follows:
NH3 /N2 plasma treatment can be optimized in a particular situation.  For example, it was found suitable to treat exposed surfaces of an organic carbon-containing low-k ILD, such as SiCOH, with the NH3 /N2 plasma: a N2 flow rate of about 3,000 to about 7,000 sccm; an NH3 flow rate of about 50 to about 500 sccm; a pressure of about 3 to about 5 Torr; an RF power of about 250 to about 450 watts; a spacing (distance between the wafer and shower head from which gases exit) of about 500 to about 800 mils; and a temperature of about 380 ºC. to about 420 ºC., for about 15 to about 35 seconds.
(Ngo-808: col. 4, lines 50-61; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a pressure in the range of 3 to 5 Torr and a power in the range of 250 W to 450 W in the process of Usami, because each of these narrower ranges falls entirely within each of those disclosed in Usami (supra). 
As above, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
Again, as explained above, the results are expected in view of the results found in Usami, which would be expected to be narrower by using the narrower ranged disclosed in Ngo-808. 

VI. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(1) US 6,528,432 (“Ngo-432”): provides essentially the same information as Ngo-808 (supra). 
(2) US 6,472,755 (“Ngo-755”): forms N-rich layer 30, 3 to 20 nm thick, in a low-k dielectric layer 20 (col. 7, lines 32-35) between adjacent metallization elements 23 by NH3 plasma treatment in a pressure range of 1.8 to 2.6 Torr and at least a LF power of 200 to 600 W (Ngo-755: col. 5, line 58 to col. 6, line 46).
(3) US 6,335,283 (“Ngo-283”) teaches the same as Ngo-755 but uses an N2 plasma instead of the NH3 plasma but same process conditions and same result of 3 to 20 nm thick N-rich layer 30 (Ngo-283: col. 5, line 54 to col. 6, line 42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814